Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/23/2020 has been entered.  Claims 21, 27 and 34 have been amended.  No claims have been added.  Claims 25, 32 and 39 have been cancelled.  Claims 21-24, 26-31, 33-38 and 40 are still pending in this application, with claims 21, 27 and 34 being independent. 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are found partially persuasive.
Upon further review of the previous Non-Final Action with respect to the prior art references applied, the Examiner has revised the rejections of the claimed limitations incorporated from the now-cancelled dependent claim 25 and as argued by the Applicant.  In the prior Non-Final Action, the Examiner has relied upon the secondary reference Wang to teach “to decode a handover message received from the base station that includes the dedicated RACH configuration”.
However, upon further review, Examiner has considered that the primary reference Hong is a better reference to teach the claimed subject matter.  Par. 0028 of Hong shows that “…the eNB 22 dynamically indicates the reserved sequence to the UE 20 when releasing the L TE connection when the UE is offloaded to the wireless local area network (WLAN). For example, the eNB 22 can signal this reserved sequence when commanding the UE to switch to the WLAN, for example in an RRC Connection Release message or in a switching command in the RRC Connection Reconfiguration message which at least indicates partial traffic or all traffic to be switched to the WLAN ( or at least partial or full/all bearers or partial or full/all services to be switched to the WLAN).”  Thus, the Hong reference teaches currently-presented claimed subject matter “… decode, at the UE, a handover message that includes a dedicated WLAN-to-base station random access channel (RACH) configuration received from the base station, wherein decoding the handover message includes decoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers…”.
This action has been deemed as a Non-Final Action considering that the rejections for a previously-presented claimed subject matter has been revised.

Claim Objections
Claims 22-24, 26, 28-31, 33 and 35-38 are objected to because of the following informalities:  
Each of the dependent claims listed above recite the claim limitation “the dedicated RACH configuration”.  Applicant is advised to revise each of the instances of the limitation “the dedicated RACH configuration” into “the dedicated WLAN-to-base station RACH configuration” in order to be consistent with the claim limitations presented in their respective independent claims.   

Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-31, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2014/179981; hereinafter Wong) in view of Wang et al. (US 2009/0046641; hereinafter Wang).
Regarding claim 21, Hong shows an apparatus of a user equipment (UE) configured for handover from a wireless local area network (WLAN) to a base station (Figure 5 shows a UE configured for handover from a WLAN to a cellular access node/base station as shown in Figure 2.), the apparatus comprising: 
one or more processors (Figure 5 shows UE to include a processor.) configured to:
decode, at the UE, a handover message that includes a dedicated WLAN-to-base station random access channel (RACH) configuration received from the base station, wherein decoding the handover message includes decoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers (Figure 2; Par. 0025-0028; noted receiving and 
a dedicated RACH preamble (Figure 2; Par. 0028; noted reserved PRACH sequence used by the UE to perform switch back/handover from WLAN to WWAN.); and 
perform, at the UE, the handover of the UE from the WLAN to the base station using the dedicated WLAN-to-base station RACH configuration that includes the dedicated RACH preamble (Figure 2; Par. 0025-0031; noted that the reserved PRACH sequence received by the UE is utilized by the UE to perform handover from WLAN to WWAN.); and
memory configured to store the dedicated WLAN-to-base station RACH configuration (Figure 5; Par. 0028; noted PRACH sequence is stored in memory of UE.).  
Hong shows all of the elements including the reserved PRACH sequence used for handover from WLAN to the base station, as discussed above.  Hong does not specifically show an indication of resources for handover of the UE, wherein the indication of resources includes time information and frequency information.

In view of the above, having the system of Hong, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Wang, in order to provide motivation for ensuring reliable communications during and after performing handovers (Par. 0004 of Wang).
Regarding claim 22, modified Hong shows a transceiver configured to receive the dedicated RACH configuration from the base station (Hong: Figure 5 shows UE to include a transceiver to perform communications with the eNB including the reserved PRACH sequence.).  
Regarding claim 22, modified Hong shows wherein the one or more processors are further configured to perform non-contention based random access with the base station using the dedicated RACH configuration received from the base station (Hong: Par. 0028; noted non-contention based random access performed by UE with respect to handover from WLAN to WWAN.).  
Regarding claim 24, modified Hong shows wherein the indication of resources for the handover in the dedicated RACH configuration that includes the time information includes a 
Regarding claim 26, modified Hong shows all of the elements except to: decode a second RACH configuration received at the UE; and use the dedicated RACH configuration and the second RACH configuration for handover of the UE to the base station.  
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Wang.  Specifically, Wang shows the steps to decode a second RACH configuration received at the UE; and use the dedicated RACH configuration and the second RACH configuration for handover of the UE to the base station (Figure 5; Par. 0061-0064; noted resource reconfiguration triggered at the eNB due to a handover, the eNB sends a RESOURCE_RECONFIG control PDU to the WTRU. The WTRU reconfigures its resources for handover based on the parameters included in the control PDU.  Further noted that since resources are reconfigured, an initial configuration has been set at the WTRU beforehand based on the initial communications between the eNB and the WTRU as shown in Figure 1.  Thus, both configurations are necessary in order to properly perform the method of Figure 5.).
In view of the above, having the system of Hong, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Wang, in order to provide motivation for ensuring reliable communications during and after performing handovers (Par. 0004 of Wang).
Regarding claim 27, Hong shows an apparatus of a base station configured to initiate a handover from a wireless local area network (WLAN) with a user equipment (UE) (Figure 5 
one or more processors configured to: encode, at the base station, a handover message that includes a dedicated WLAN-to-base station random access channel (RACH) configuration received from the base station, wherein decoding the handover message includes decoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers (Figure 2; Par. 0025-0028; noted receiving and decoding from the eNB, a reserved PRACH sequence used by the UE to handover from WLAN to WWAN.  Further noted that, in Par. 0028, the eNB 22 dynamically indicates the reserved sequence to the UE 20 when releasing the LTE connection when the UE is offloaded to the wireless local area network (WLAN). For example, the eNB 22 can signal this reserved sequence when commanding the UE to switch to the WLAN, for example in an RRC Connection Release message or in a switching command in the RRC Connection Reconfiguration message which at least indicates partial traffic or all traffic to be switched to the WLAN.  In this example, the PRACH sequence/reserved sequence is used by the eNB to offload/handover the UE to the WLAN and therefore, the signal that includes the PRACH sequence is also seen as a handover message from the eNB to the UE.), wherein the dedicated WLAN-to-base station RACH configuration includes: 
a dedicated RACH preamble Figure 2; Par. 0028; noted reserved PRACH sequence used by the UE to perform switch back/handover from WLAN to WWAN.); and 
perform, at the base station, the handover of the UE from the WLAN to the base station using the dedicated WLAN-to-base station RACH configuration that includes the dedicated 
memory configured to retrieve the dedicated WLAN-to-base station RACH configuration (Figure 5; noted cellular access node/base station includes memory to store necessary information including RACH configuration/reserved PRACH sequence.).  
Hong shows all of the elements including the reserved PRACH sequence used for handover from WLAN to the base station, as discussed above.  Hong does not specifically show an indication of resources for handover of the UE, wherein the indication of resources includes time information and frequency information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows an indication of resources for handover of the UE from the WLAN to the base station, wherein the an indication of resources for handover of the UE, wherein the indication of resources includes time information and frequency information (Figure 1; Par. 0024, 0033-0034, 0044; noted RACH_ASSIGNMENT_COMD also includes the access resource for the WTRU.  Further noted resources may pertain to frequency domain resources, as well as, duration of the radio resource allocation and/or start frame number or subframe number of UL radio resource.).
In view of the above, having the system of Hong, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Wang, in order to provide motivation for ensuring reliable communications during and after performing handovers (Par. 0004 of Wang).
Regarding claim 28, modified Hong shows a transceiver configured to transmit the dedicated RACH configuration to the UE (Hong: Figure 5 shows the base station to include a transceiver used in communications with the UE including the reserved PRACH sequence.).  
	Regarding claim 29, this claim is rejected based on the same reasoning as presented in the rejection of claim 23.  
Regarding claim 30, modified Hong shows wherein the one or more processors are further configured to perform contention based random access with the UE based on the dedicated RACH configuration (Hong: Par. 0031; noted contention based random access performed with the UE with respect to handover from WLAN to WWAN.).  
Regarding claim 31, this claim is rejected based on the same reasoning as presented in the rejection of claim 24.
Regarding claim 34, Hong shows at least one non-transitory machine readable storage medium (Figure 5 shows the UE to include instructions stored in memory and executable by a processor.) having instructions embodied thereon for performing a handover of a user equipment (UE) from a wireless local area network (WLAN) to a base station, the instructions when executed by one or more processors cause the UE to perform the following: 
decoding, at the UE, a handover message that includes a dedicated WLAN-to-base station random access channel (RACH) configuration received from the base station, wherein decoding the handover message includes decoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers (Figure 2; Par. 0025-0028; noted receiving and decoding from the eNB, a reserved PRACH sequence used by the UE to handover from WLAN to WWAN.  Further noted that, in Par. 0028, the eNB 22 dynamically indicates the reserved 
a dedicated RACH preamble (Figure 2; Par. 0028; noted reserved PRACH sequence used by the UE to perform switch back/handover from WLAN to WWAN.); and 
initiating, at the UE, the handover of the UE from the WLAN to the base station using the dedicated WLAN-to-base station RACH configuration that includes the dedicated RACH preamble (Figure 2; Par. 0025-0031; noted that the reserved PRACH sequence received by the UE is utilized by the UE to perform handover from WLAN to WWAN.).
Hong shows all of the elements including the reserved PRACH sequence used for handover from WLAN to the base station, as discussed above.  Hong does not specifically show an indication of resources for handover of the UE, wherein the indication of resources includes time information and frequency information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows an indication of resources for handover of the UE from the WLAN to the base station, wherein the indication of resources for handover of the UE, wherein the indication of resources includes time information and frequency information 
In view of the above, having the system of Hong, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Wang, in order to provide motivation for ensuring reliable communications during and after performing handovers (Par. 0004 of Wang).
Regarding claims 35, 36 and 37, these claims are rejected based on the same reasoning as presented in the rejection of claims 23, 30 and 24, respectively.
Regarding claim 38, modified Hong shows wherein the indication of resources for the handover in the dedicated RACH configuration that includes the frequency information includes a RACH frequency offset to be used for the handover of the UE to the base station (Wang: Par. 0033-0034, 0044; noted resources may pertain to frequency domain resources.). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Wang and Pelletier et al. (US 2010/0296467; hereinafter Pelletier).
Regarding claim 33, modified Hong shows all of the elements including wherein the one or more processors are further configured to perform the handover of the UE to the base station using the dedicated RACH configuration (Hong: Figure 2; Par. 0025-0031; noted that the reserved PRACH sequence received by the UE is utilized by the UE and the eNB to perform handover from WLAN to WWAN.).

However, the above-mentioned claim limitations are well-established in the art as evidenced by Pelletier.  Specifically, Pelletier shows a RACH configuration that is received at the UE via a broadcast (Par. 0043, 0050; noted reception of broadcasted RACH configuration.).
In view of the above, having the system of Hong, then given the well-established teaching of Pelletier, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Pelletier, in order to provide motivation to define rules under which a WTRU may determine a RACH resource to utilize and may determine which sets of RACH resources may be considered available among the configured carriers (Par. 0009 of Pelletier).
Regarding claim 40, modified Hong shows decoding a RACH configuration received at the UE; and using the RACH configuration and the dedicated RACH configuration for handover of the UE to the base station (Wang: Figure 5; Par. 0061-0064; noted resource reconfiguration triggered at the eNB due to a handover, the eNB sends a RESOURCE_RECONFIG control PDU to the WTRU. The WTRU reconfigures its resources for handover based on the parameters included in the control PDU.  Further noted that since resources are reconfigured, an initial configuration has been set at the WTRU beforehand based on the initial communications between the eNB and the WTRU as shown in Figure 1.  Thus, both configurations are necessary in order to properly perform the method of Figure 5.).
Modified Hong does not specifically show a RACH configuration that is received at the UE via a broadcast.

In view of the above, having the system of Hong, then given the well-established teaching of Pelletier, it would have been obvious at the time of filing the application to modify the system of Hong as taught by Pelletier, in order to provide motivation to define rules under which a WTRU may determine a RACH resource to utilize and may determine which sets of RACH resources may be considered available among the configured carriers (Par. 0009 of Pelletier).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100254351 A1 – directed to a method and an apparatus for performing a handover in an evolved universal terrestrial radio access network (E-UTRAN) are disclosed. A wireless transmit/receive unit (WTRU) sends a measurement report to a source evolved Node B (eNB), and receives a handover command from the source eNB. The WTRU initiates reception and processing of a primary broadcast channel (P-BCH) at the target cell after receiving the handover command.
US 20100113051 A1 – directed to allocating resources including a plurality of RACH resources for a UE. Information that indicates a dedicated preamble and the allocated resources is sent to the UE. The UE receives the information. A response including the dedicated preamble is generated at the UE.
US 20090285180 A1 – directed to a method and apparatus for accessing a random access channel (RACH) during handover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413